DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicant arguments and claim amendments received on February 26, 2021 are entered into the file. Currently, claims 1, 3, 4, 6, 9, 10, 15, 17, 19, and 20 are amended; claim 7 is cancelled; claims 10-18 are withdrawn; resulting in claims 1-6, 8-9, and 19-20 pending for examination.

Election/Restrictions
Claims 1-9 and 19-20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 10-18, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Groups I and II as set forth in the Office action mailed on October 30, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Response-Drawings
The previous objections to the drawings are overcome by the replacement drawing sheets provided by the Applicant on February 26, 2021. 

Claim Rejections - 35 USC § 112
The previous rejections of claims 1, 3, 4, 6, 7, 9, 19, and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention are overcome by the Applicant’s amendments in the response filed February 26, 2021.

Claim Rejections - 35 USC § 102 and 103
The prior rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Girard (“The Electrodeposition of Thin Magnetic Permalloy Films”) in view of Auckland 
Applicant’s arguments, see pages 7 through 13, filed February 26, 2021, with respect to claims 1-6, 8-9, and 19-20 have been fully considered and are persuasive.  The following rejections been withdrawn:
Claims 1, 2, 5, and 8 under 35 U.S.C. 102(a)(1) as being anticipated by Girard (“The Electrodeposition of Thin Magnetic Permalloy Films”);
Claims 3, 6, and 9 under 35 U.S.C. 103 as being unpatentable over Girard (“The Electrodeposition of Thin Magnetic Permalloy Films”);
Claims 4, 8, and 9 under 35 U.S.C. 103 as being unpatentable over Girard (“The Electrodeposition of Thin Magnetic Permalloy Films”) in view of Palavesam et al. (“Roll-to-Roll Processing of Film Substrates for Hybrid Integrated Flexible Electronics”, 10.1088/2058-8585/aaaa04);
Claim 9 under 35 U.S.C. 103 as being unpatentable over Girard (“The Electrodeposition of Thin Magnetic Permalloy Films”) in view of Palavesam et al. (“Roll-to-Roll Processing of Film Substrates for Hybrid Integrated Flexible Electronics”, 10.1088/2058-8585/aaaa04) and Miyake et al. (US 2006/0215315);
Claim 19 under 35 U.S.C. 103 as being unpatentable over Girard (“The Electrodeposition of Thin Magnetic Permalloy Films”) in view of Yousefi et al. (“Pushing the Limits of Radiofrequency (RF) Neuronal Telemetry”, 10.1038/srep10588);
Claim 20 under 35 U.S.C. 103 as being unpatentable over Girard (“The Electrodeposition of Thin Magnetic Permalloy Films”) in view of Yousefi et al. 

Please refer to the Reasons for Allowance section below for further explanation.

REASONS FOR ALLOWANCE
Claims 1-6 and 8-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not teach or refer obvious the claimed invention of the instant application.

Independent claim 1 is directed to a magnetic conductive device comprising a substrate, an under layer formed on the substrate, and a magnetic conductive layer including NiFe alloy formed on the under layer, wherein the NiFe alloy includes Ni in a range of 74 wt.% to 84 wt.% and Fe in a range of 26 wt.% to 16 wt.%. The NiFe has magnetic properties, including a magnetic conductivity in the range of 6 M ohms/m to 9 M ohms/m and a peak magnetic permeability of 1500-2000.
Independent claim 10 is directed to a method of making a magnetic conductive device comprising: forming a support stack including an under layer above a substrate, cleaning the support stack, and performing electrodeposition on the under layer by 
Independent claim 19 is directed to a magnetic flux channel antenna comprising a permeable cylinder including a magnetic conductive device, wherein the magnetic conductive device comprises a substrate, an under layer formed on the substrate, and a magnetic conductive layer including NiFe alloy formed on the under layer, wherein the NiFe alloy includes Ni in a range of 74 wt.% to 84 wt.% and Fe in a range of 26 wt.% to 16 wt.%. The NiFe has magnetic properties, including a magnetic conductivity in the range of 6 M ohms/m to 9 M ohms/m and a peak magnetic permeability of 1500-2000.
 
The closest prior art to the invention of independent claims 1, 10, and 19 is that of the primary reference to Girard (“The Electrodeposition of Thin Magnetic Permalloy Films”).
Girard teaches a magnetic conductive device (soft Permalloy films, p. 1423, left col) comprising a glass substrate (p. 1424, 1.2), a gold under layer above the substrate (p. 1424, 1.2), and a magnetic conductive layer including NiFe alloy (Permalloy) formed on the under layer (p. 1423, left col; p. 1427, Fig. 13). Girard further teaches the NiFe alloy including Ni at 83%, making the Fe content 17% (p. 1424-1425, 2.2).

Girard fails to teach the combination of features required by independent claims 1, 10, and 19. Specifically, Girard does not teach a magnetic conductivity of the NiFe alloy, or the newly added limitation of a peak magnetic permeability.
Auckland et al. (“A New Type of Conformal Antenna Using Magnetic Flux Channels”), cited in the previous office action, was relied on to teach the magnetic conductivity of the magnetic conductive device. Auckland et al. teaches that for magnetic conductive devices, the importance is achieving high values of magnetic conductivity (hesitivity), including an explicit recitation of values meeting the claimed range at 6 M ohms/m (p. 373, [0004]). Auckland et al. further teaches that having high values of hesitivity meeting the claimed limitations results in high efficiency permeable electrically small antennas (p. 373, [0004]). However, Auckland et al. does not disclose or suggest that a NiFe alloy could have a magnetic conductivity on the order of 6 M ohms/m, and the reference is silent to a peak magnetic permeability of NiFe alloy (as noted by the Applicant in the remarks filed February 26, 2021). Therefore, one of ordinary skill in the art would not have a reasonable expectation of success of arriving at the claimed invention of amended claim 1 by the teachings of Auckland et al., either alone or in combination with Girard.

O’Donnell et al. (“Electrodeposited anisotropic NiFe 45/55 thin films for high-frequency micro-inductor applications), newly cited, teaches the newly added limitation regarding a magnetic permeability of a NiFe alloy. O’Donnell et al. teaches that the magnetic permeability of an electrodeposited 45/55 NiFe alloy is highly dependent on film thickness, where a permeability of at least 1400 can be reached with a film thickness of 500 µm (Abstract, Fig. 3). However, O’Donnell et al. teaches these NiFe films being used in micro-inductor applications, and does not suggest using thin, high permeability NiFe films in antenna applications. Furthermore, the composition of the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564.  The examiner can normally be reached on Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/LAURA C POWERS/Primary Examiner, Art Unit 1785